AMENDMENT No. 1

NON-EXCLUSIVE MARKETING AGENCY AGREEMENT




THIS AMENDMENT to the non-exclusive Marketing Agency Agreement between WATAIRE
INTERNATIONAL, INC. (The “Company”) and ACCESS ENERGY TECHNOLOGIES LTD. (The
“Agent”) dated June 13, 2007 (the “Marketing Agreement”) is made as of June 20,
2007.

WHEREAS:

Section 2 of the Marketing Agreement provides that the term of the non-exclusive
agreement shall be for an initial period of 180 days commencing immediately upon
execution of the agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereto agree to
amend the Marketing Agreement as follows:

Amendment of Section 2 Term.  Section 2 Term of the Marketing Agreement is
hereby amended to read in full as follows:

“The term of this non-exclusive agreement shall be for an initial period of one
year and will commence immediately upon execution of this agreement.”

IN WITNESS WHEREOF the parties hereto as of the day and year first above written
have duly executed this Amendment No. 1 to the Marketing Agreement.

WATAIRE INTERNATIONAL, INC.







/s/ Terry Nylander

By: ____________________________________

Authorized Signatory

ACCESS ENERGY TECHNOLOGIES LTD.




/s/ Bill Bohoslawee

By: ____________________________________

Authorized Signatory












